Case 1:20-cv-01011-TWP-DML Document 20 Filed 06/02/20 Page 1 of 2 PageID #: 88




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

KELLY BACKMEYER,                                     )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )       No. 1:20-cv-01011-TWP-DML
                                                     )
EQUIFAX INFORMATION SERVICES, LLC,                   )
TRANSUNION, LLC,                                     )
TOYOTA MOTOR CREDIT CORPORATION,                     )
                                                     )
                               Defendants.           )

                                             ORDER

       The Plaintiff has notified the Court that this matter has settled as to Defendant Trans Union,

LLC only (Dkt. 18). It is therefore ordered that all dates and deadlines previously established

between these two parties are vacated. Any pending motion is denied as moot. The parties are

directed to finalize the agreement to resolve these claims, and to file the appropriate dismissal

papers with the Clerk of Court on or before June 29, 2020. Failure to do so will result in dismissal

with prejudice pursuant to Fed. R.Civ. P. 41(b).

       IT IS SO ORDERED.

       Date:   6/2/2020
Case 1:20-cv-01011-TWP-DML Document 20 Filed 06/02/20 Page 2 of 2 PageID #: 89




Distribution:

Kelly Lewis Bley
HOLLAND & KNIGHT LLP
kelly.bley@hklaw.com

N. Charles Campbell
EQUIFAX, INC.
charles.campbell@equifax.com

Frank D. Otte
CLARK QUINN MOSES SCOTT & GRAHN LLP
fotte@clarkquinnlaw.com

James Louis Policchio
SCHUCKIT & ASSOCIATES PC
jpolicchio@schuckitlaw.com
